Citation Nr: 1743214	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-45 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1968 to December 1970 and died in December 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In June 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant has made no allegations regarding the claim of service connection for cause of death; there are no specific allegations or legal or factual error for the Board to consider in this matter.

2.  The Veteran's death is not shown to be proximately caused by carelessness, negligence, lack of skill, error in judgment, or similar instance of fault in the course of VA treatment or examination.  



CONCLUSION OF LAW

1.  Service connection for the cause of the Veteran's death is dismissed for failure to allege any specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is dismissing the claim seeking service connection for the Veteran's cause of death due to lack of substantive allegations of factual or legal error, a discussion of the VCAA's impact on that matter is not necessary.  Regarding the claim seeking DIC benefits under 38 U.S.C.A. § 1151, VA's duty to notify was satisfied by a December 2012 letter.  As noted above, the appellant has not alleged that the Veteran's death was caused by a condition that is related to service.  Nonetheless, his service treatment records have been secured along with pertinent postservice treatment records identified by the appellant.  She has had ample opportunity to respond and supplement the record, and has not alleged that any notice or evidentiary development was less than adequate.  VA's duties to notify and assist are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Cause of Death

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  Here, the Veteran has not asserted any allegations regarding service connection for cause of death, including with her February 2016 NOD and September 2016 substantive appeal, which asserted only that the Veteran's death was related to a VA treatment error.  She has made no implicit or explicit allegations of specific legal or factual error with respect to the appeal seeking service connection for cause of death.  Rather, the substance of this appeal has always focused solely on entitlement to DIC benefits under 38 U.S.C.A. § 1151, which will be discussed at length below.  Thus, the matter of service connection for cause of death is dismissed pursuant to 38 U.S.C.A. § 7105(d)(5).

DIC Under § 1151

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment and the injury or aggravation results in death, then compensation, including DIC, shall be awarded in the same manner as if such death was service-connected.  38 U.S.C.A. § 1151.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

In order for death to qualify for compensation under 38 U.S.C.A. § 1151, it must have been caused by VA hospital care, medical or surgical treatment, or examination that was careless or negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  Id. at § 1151(a).  Death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Moreover, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make death compensable.  38 C.F.R. § 3.358(c)(1)(2).  Compensation is not payable if the death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2).  

To establish such causation, the evidence must show that VA care or treatment resulted in the Veteran's death.  Merely showing that a veteran received care or treatment and subsequently died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Care or treatment cannot cause the continuance or natural progress of a disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury in question proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Here, the appellant alleges that the Veteran's death was caused or contributed to by neurological damage secondary to a prolonged period of hypoglycemia due to defective glucose testing strips issued by VA.  Notably, the Veteran's December 20, 2010 death certificate does not indicate a medical cause of death, or underlying or contributing factors).  

Prior to his death, August 2010 records show the Veteran was admitted to the Bronx VA Medical Center (MC) with complaints of abdominal pain.  Later that month, computed tomography (CT) scans found a pancreatic head mass of infiltrating type that was likely metastatic and possibly non-resectable given the potential for metastatic disease or venous involvement.  Treatment notes indicate the Veteran was "likely not a surgical candidate" and that "outlook [was] poor for metastic pancreatic cancer."  A biopsy was indicated with further PET scans but laboratory findings (elevated liver function tests) and radiographic findings indicated the most likely diagnosis was pancreatic cancer.  August 30, 2010 records show the Veteran was admitted to the intensive care unit for opioid overdose.  Following treatment, the Veteran indicated he had taken some pills for pain but was unsure how much.  Providers noted poor sensorium that could be related to the prolonged effect of morphine overuse, though other possible etiologies were acknowledged (e.g., hepatic encephalopathy or sepsis).  

September 3, 2010 VA records show a biopsy of the pancreatic mass was negative for malignant cells, but the provider noted that "there is clearly an abnormality in the pancreas" and recommended the biopsy be repeated.  The following day, VA records note he was recently discharged on morphine and admitted to Montefiore Medical Center with diagnoses of altered mental status and hypoglycemia.  September 5, 2010 records note the Veteran had recently been diagnosed with pancreatic cancer by VA providers, but did not believe the diagnosis.  At the time, the Veteran said he had been doing well until he took insulin and OxyContin without eating anything.  An undated record from Montefiore Medical Center notes that his altered mental state may have been secondary to hypoglycemia in the setting of insulin use without eating breakfast or, alternatively, that he had overdosed on opiates.  Shortly thereafter, he reportedly became listless and weak.  VA providers noted he had only been discharged from the Bronx VAMC a day prior after a six-day stay because of morphine overdose.  At admission, an infection in the colon was found, and he was later diagnosed with pancreatic cancer by biopsy.  September 6, 2010 discharge notes indicate the plan at the time was to discharge the Veteran to Calvary hospice care, but subsequent records show he was to be transferred to Mount Sinai Hospital instead.  However, on October 4, 2010, prior to admission to Mount Sinai, he was admitted to Lincoln Medical and Mental Health Center for treatment after his mother observed him being unresponsive.   

An October 25, 2010 letter from Dr. Betty Lim indicates the Veteran was diagnosed with a mass at the head of the pancreas.  A VA biopsy of the mass reportedly found no cancerous cells, but the appearance was "very consistent with an adenocarcinoma of the pancreas."  Plans were made for a surgical resection, but the Veteran suffered severe neurological damage after his blood sugar was dangerously low for several hours.  He was thereafter transferred to Mount Sinai Hospital on October 11, 2010 to be evaluated to see if the mass could be resected.  Unfortunately, the neurological damage to his brain interfered with his ability to speak coherently, follow commands, swallow, or communicate in any purposeful manner.  He was unable to stay still long enough to obtain radiographic imaging of his brain to evaluate the extent of the damage and his overall debilitated state "made him too unstable to undergo any major abdominal surgery."  On October 18, 2010, a percutaneous endoscopic gastric tube was placed to allow him to receive medications and nutrition.  His wife was informed that the damage done by the prolonged period of low blood sugar was likely to be permanent.  However, the appellant apparently did not believe the Veteran had cancer because she believed "that her God will tell her if it is or it is not, and at that time this was not a message she felt she has received."  Ultimately, she acknowledged that his care needs were greater than could be provided at home and that he required long-term nursing care. 

Subsequent records show he was admitted with unresponsiveness and hypoglycemia that led to an altered mental status and irreversible neurological damage.  While there, he received treatment for "end-stage pancreatic carcinoma, hypertension, diabetes mellitus, and delirium."  The records also noted a history of altered mental status and neurological damage.  He was discharged in December 2010 upon the appellant's request.  On December 14, 2010, the Veteran was admitted to Montefiore (Jack D. Weiler) Hospital for fever and tachycardia due to pneumonia.  There are also notations of end-stage pancreatic carcinoma and chronic pain syndrome.  At the time, the Veteran was extremely weak, bedridden, and unable to articulate his needs.  Additional notes that month indicate he had a recent history of irreversible brain damage secondary to a hypoglycemic event.  Other records confirm a history of delirium and cognitive impairment secondary to hypoxic brain damage.  The hospital noted he was being given palliative treatment for pancreatic cancer, but the appellant wanted him admitted for pneumonia treatment instead.  While there, doctors noted sepsis due to pneumonia and determined the best thing to do from that point was to provide comfort care.

The appellant also submitted a December 2010 letter from the Bronx VA Medical Center (MC) that indicated the Veteran was provided diabetic blood strips that were being recalled "because you may get wrong low blood sugar readings when you test your blood," and that such errors "are a problem especially if you test your blood to decide how much insulin to use."  The letter also notified the Veteran of the symptoms that could accompany high or low blood sugar.

In August 2012, the appellant alleged the Veteran died from massive brain damage due to defective diabetic strips given to him by the Bronx VAMC.  In December 2012, the appellant clarified that the Veteran's cause of death was pancreatic cancer, but said he also had brain damage-as a result of the defective strips referenced earlier-which caused his pancreatic cancer.  

A June 2015 VA opinion indicates that there is no evidence showing the Veteran had a massive brain injury from defective glucose strips that resulted in his death.  In so finding, the examiner indicated that the Veteran died in December 2010 at the Jack D. Weiler hospital, but that there were no records from that facility in the record.  Although the death certificate did not indicate the cause of death, the examiner found his VA treatment records showed he was admitted to the emergency room at the Bronx VAMC in August 2010 and was treated with small doses of insulin before being discharged.  Thereafter, the is presenting symptoms resolved and a head CT scan the same day showed no evidence of brain damage.  He returned to the emergency room later that month because an abdominal ultrasound showed a pancreatic mass with characteristics of cancer.  There was no mention of any massive brain damage in any of the medical progress notes and the Veteran was "ultimately admitted to hospice care through the Bronx VA for pancreatic cancer."  The last medical progress note reviewed showed neither the Veteran nor his wife returned phone calls by various healthcare professionals attempting to determine his status when he failed to report for appointments in September 2010.  In light of the above, the examiner found "absolutely no evidence...to substantiate this 1151 claim."

An October 2016 addendum opinion confirmed the prior VA opinion after reviewing updated treatment records, including those showing the Veteran did, indeed, suffer neurological damage secondary to prolonged hypoglycemia.  He also reviewed the December 2010 letter informing the Veteran that glucose test strips issued by VA were being recalled because they may result in erroneous low blood sugar readings.  The examiner pointed out that the Food and Drug Administration (FDA) website indicated such test strips "may give falsely low blood glucose results" and that such results "may lead patients to try to raise their blood glucose unnecessarily or fail to treat elevated blood glucose because of a false, low reading."  Based on this, the examiner concluded that the identified defect in the strips would not cause hypoglycemia, but rather the exact opposite-hyperglycemia-because they would give falsely low glucose readings.  Therefore, he felt the defective test strips could not have led to the hypoglycemia that caused the noted neurological damage.

In her February 2016 NOD, the appellant alleged that "defective monitoring" from VA caused the Veteran to develop massive brain damage which prevented subsequent treatment providers from doing what was needed to save his life.  In her August 2016 substantive appeal, she argued that her husband did not die of pancreatic cancer, and pointed to the letter from Dr. Lim to support her contention that the Veteran's death was, in fact, due to neurological damage secondary to prolonged hypoglycemia.  In an August 2016 appellate brief, the appellant's representative argued that defective glucose test strips provided by VA caused the hypoglycemic episode preceding his death, and that, therefore, his death as likely as not caused by VA's carelessness, negligence, error, or similar fault.  He further argued that, but for VA's provision of the defective strips, the Veteran would not have suffered neurological damage and ultimately passed away.  

At the June 2017 hearing, the appellant testified that the Veteran had a mass that was found to be benign on VA biopsy.  However, another provider suggested they speak with a mass removal specialist at Mount Sinai Hospital.  She indicated that he was set to have the mass removed, but in the intervening period she had to travel and left him with his mother.  During that time, he was admitted to intensive care at Lincoln Hospital.  Upon arriving at the hospital, she was told his mental capacity had deteriorated such that he never spoke and that surgery would not be possible.  His providers then recommended he be transferred elsewhere and were unsure how long he had left to live.  Her representative then pointed to the letter from Dr. Lim to note that the Veteran's neurological damage was due to low blood sugar, and alleged that the low blood sugar itself was caused by defective diabetic testing strips.  He then noted that Dr. Lim's letter indicates the damage done by the neurological damage was likely permanent and "a direct cause of his ultimate death."  The representative then contested VA's finding that the Veteran's death was due to pancreatic cancer, noting that September 2010 pathology findings were benign for any kind of pancreatic cancer.  The appellant affirmed that the Veteran did not have pancreatic cancer and indicated that they both believed his mass was due to "sticking himself" with insulin in the same area.

At the outset, the Board notes that, as the Veteran's death certificate does not specify any causes or contributing factors of death, there is no medical evidence confirming what the Veteran actually died of, much less that hypoglycemia with resultant neurological damage specifically caused or contributed to his death.  That being said, the evidence in the record clearly shows that, immediately preceding his death, the Veteran's primary medical concern seemed to be a pancreatic mass that ultimately could not be resected due to neurological damage secondary to prolonged hypoglycemia.  It should be noted that, despite the appellant and her representative's lay allegations that the Veteran did not have pancreatic cancer, his medical providers were fairly unanimous in their agreement that, notwithstanding the negative VA biopsy, his presentation was most consistent with pancreatic cancer.  Given their expertise in diagnosing complex medical conditions and the appellant's lack of qualifications in such matters, the Board must accept that medical finding as fact.  However, the Board also finds the evidence reasonably shows that (1) characterization of his pancreatic cancer as "end-stage" immediately preceding death suggests such disability at least contributed to death; (2) by frustrating efforts to remove that mass, his comorbid hypoglycemia and neurological damage contributed to the progression of his end-stage pancreatic cancer; and (3) VA bears at least some fault in issuing the Veteran defective blood glucose strips.  Conceding all these points, the critical question in this analysis is whether the prolonged hypoglycemia is proximately due to VA's issuance of defective glucose testing trips.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the only evidence actually endorsing a relationship between the Veteran's hypoglycemia and the alleged VA error comes from the appellant herself.  As noted above, the appellant, as a lay person, is not qualified to provide such opinions, and her own endorsements are not probative in this regard.  Although the appellant does reference Dr. Lim's October 2010 letter to support her allegations, a review of that letter shows it does not support or endorse a causal relationship between the Veteran's death and the defective glucose strips.  At most, it provides a chronological review of pancreatic mass treatment and confirms that neurological damage due to hypoglycemia interfered with its resection.  In fact, the letter does not address the defective glucose strips at all and does not link his death to hypoglycemia or neurological damage as the appellant's and her representative suggest.  Thus, it cannot serve to bolster the appellant's lay opinions with Dr. Lim's medical expertise.  The Board also acknowledges that the appellant testified that repeated insulin injections in the same area resulted in a benign pancreatic mass that nonetheless caused the Veteran's death.  Unfortunately, there is also no medical evidence or opinion supporting that lay assertion.  

In fact, there is no competent medical evidence anywhere in the record suggesting a relationship between VA treatment and the Veteran's hypoglycemia.  On the contrary, the only relevant opinions in the record are the negative June 2015 VA opinion with October 2015 addendum.  While the former was not formulated based on a complete review of all relevant evidence, the latter corrected that error.  Notably, the consulting physician concedes that the Veteran suffered neurological damage after a prolonged episode of hypoglycemia, as alleged, but nonetheless explains, quite thoroughly, that no relationship could exist between the use of the particular defective glucose strips at issue and the subsequent hypoglycemia because the defect in question caused underestimation of blood sugar levels rather than overestimation.  Thus, reliance on them would have led the Veteran to either mistakenly raise their blood sugar or neglect otherwise high blood sugar and the only foreseeable detriment would have been hyperglycemia rather than hypoglycemia.  As this rationale is well articulated and reasoned, and cites to supporting evidence in the record and outside medical literature (i.e., FDA descriptions of the defect in question), the Board finds it highly probative.  Crucially, it is also consistent with other treatment notes in the record suggesting his initial presentation with altered mental status and hypoglycemia in September 2010 was related to insulin and OxyContin use without eating rather than the alleged defective glucose testing strips.  Crucially, there are simply no other qualified medical opinions in the record.  As such, the VA opinion is persuasive.

Accordingly, the Board finds the preponderance of the evidence is against finding the Veteran's death was proximately due to carelessness, negligence, lack of skill, error in judgment, or a similar instance of fault on the part of VA in administering treatment, care, or examination of the Veteran.  As such, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeal seeking service connection for cause of death is dismissed.

The appeal seeking DIC benefits under 38 U.S.C.A. § 1151 is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


